STATE OF WEST VIRGINIA
                               SUPREME COURT OF APPEALS



Clayton M.,                                                                         FILED
Petitioner Below, Petitioner                                                   February 24, 2020
                                                                                 EDYTHE NASH GAISER, CLERK
vs.) No. 19-0782 (Webster County 18-P-14)                                        SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
Charles Williams, Superintendent,
Huttonsville Correctional Center,
Respondent Below, Respondent


                                  MEMORANDUM DECISION

        On January 9, 2020, this Court issued a rule to show cause in contempt against Dennis J.
Willett, court-appointed counsel for the petitioner Clayton M., for failure to perfect the appeal in
accordance with Rule 5 of the Rules of Appellate Procedure. Mr. Willett was ordered to appear
before this Court on January 28, 2020, and show cause, if any he could, why he should not be held
in contempt, unless the matter was sooner rendered moot with the perfecting of the appeal. Mr.
Willet neither appeared before this Court nor perfected the appeal. Based on Mr. Willett’s failure
to comply with court orders and the Rules of Appellate Procedure, this Court holds Mr. Willett in
contempt and imposes the following sanctions: Mr. Willett is removed as counsel in this matter;
he is denied eligibility for further court-appointed cases until the Office of Disciplinary Counsel
concludes an investigation and any resulting disciplinary action, or until further order of this Court;
and he is removed from his appointment to the District 12 District Character Committee.

        On September 4, 2019, Mr. Willett filed a notice of appeal for the petitioner from an order
of the Circuit Court of Webster County denying his petition for writ of post-conviction habeas
corpus relief. On September 10, 2019, the Court entered a scheduling order directing the
petitioner’s counsel to perfect the appeal by December 6, 2019. The appeal was not perfected by
that date.

        On December 9, 2019, this Court issued a notice of intent to sanction informing Mr. Willett
that he would be subject to sanctions if he failed to perfect the appeal within ten days of the notice.
Mr. Willett did not perfect the appeal in that time period.

        Accordingly, on January 9, 2020, a rule to show cause in contempt was issued against Mr.
Willett for failure to perfect the appeal and otherwise comply with orders of this Court. The Court
directed Mr. Willett to appear before it at ten o’clock a.m. on Tuesday, January 28, 2020, and show
cause, if any, as to why he should not be held in contempt. The Court also informed Mr. Willett
that he could render the contempt action moot by perfecting the appeal at any time prior to ten

                                                  1
o’clock a.m. on Tuesday, January 28, 2020. Additionally, the Court directed that Mr. Willett be
referred to the Office of Disciplinary Counsel for failing to perfect the appeal and for failing to
respond to orders of the Court.1

        The January 9, 2020, rule to show cause was sent to Mr. Willett by certified mail. On
January 27, 2020, the Court received the certified mail return receipt apparently signed by Mr.
Willett on January 23, 2020, indicating that he received the rule to show cause on that date.

       On January 24, 2020, one day after receiving the rule to show cause by certified mail, Mr.
Willet filed a motion to continue the January 28, 2020, proceedings. As grounds for his
continuance, Mr. Willett stated that he unexpectedly left the State of West Virginia to tend to his
parents in the State of Florida. Mr. Willett did not include in his motion the date when he
unexpectedly left the State or any time period for when he may return. The Court refused the
motion to continue.

        Mr. Willet did not render the rule to show cause moot nor did he appear before this Court
at the date and time directed. To date, the appeal has not been perfected.

         Having considered Mr. Willett’s conduct, as set forth above, this Court finds him in
contempt. Accordingly, this Court hereby orders that Mr. Willett be, and he hereby is, held in
contempt for his willful violations of court orders and the Rules of Appellate Procedure. Mr.
Willett is hereby denied eligibility for all court-appointed cases until the Office of Disciplinary
Counsel’s investigation into this matter and any resulting disciplinary action is fully concluded, or
until further order of this Court. Additionally, Mr. Willett is hereby removed as counsel for the
petitioner, Clayton M. This Court hereby appoints Crystal L. Walden, Esq., West Virginia Public
Defender Services, as the petitioner’s counsel. Mr. Willett is directed to immediately transfer his
entire file in this matter to Ms. Walden. The Clerk of this Court is directed to provide notice of this
sanction to the circuit court in each county where Mr. Willett routinely practices. Finally, Mr.
Willett was previously appointed by this Court to serve on the District 12 District Character
Committee under Rule 5.1 of the Rules of Admission to the Practice of Law. Mr. Willett is hereby
removed from his appointment to the District 12 District Character Committee.



                                                                                  Sanctions imposed.




1
  By referring this matter to the Office of Disciplinary counsel, we express no opinion regarding
the initiation of a disciplinary proceeding. We likewise express no opinion regarding the resolution
of any such proceeding that may be initiated.
                                                  2
ISSUED: February 24, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                              3